Wheeler, J.
The indictment pursues the Statute strictly in charging the offence. (Hart. Dig. Art. 481.) It manifestly is not obnoxious to any of the objections specified in the motion to quash. The second count may have been thought liable to the objection sustained in the case of McClure, (13 Tex. R. 23,) that is, that it does not charge that the congregation were assembled at any one of the places mentioned in the Statute. But that, I apprehend is not the case. It charges that it was in a house for religious worship, which is an equivalent expression with “ meeting-house ; ” that being a house of worship. It is not necessary in such a case, to use the very word employed in the Statute. It is sufficient that an equivalent word is used. (The State v. Wapperman, 13 Tex. R. 33.) The only ground of cavil, which is perceived is, that it is not averred that the congregation were “ attending any protracted or other religious meeting.” But that is embraced in the averment that they were assembled for religious worship ; and it was unnecessary to repeat the same idea in the different forms of expression used in the Statute. If the second count were bad, that did not warrant the quashing the first count, which was good. (King v. The State, 10 Tex. R. 281.) But both counts were good and sufficient. The judgment is reversed and the cause remanded.
Reversed and remanded.